 


109 HR 320 IH: Tax Incentives to Encourage Recycling Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 320 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Cunningham (for himself, Mr. Cantor, and Mr. Issa) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide tax incentives to encourage manufacturers of computer, cell phone, and television equipment to operate an environmentally sound recycling program for use by consumers who want to discard the equipment. 
 
 
1.Short titleThis Act may be cited as the Tax Incentives to Encourage Recycling Act of 2005 or the TIER Act of 2005. 
2.Credit for post-consumer recycling of computer, cell phone, and television equipment by manufacturers of the equipment 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45J.Post-consumer recycling of computer, cell phone, and television equipment by manufacturers of the equipment 
(a)General ruleFor purposes of section 38, in the case of a manufacturer of computer equipment, wireless handheld telephone units, or televisions, the recycling equipment credit determined under this section for the taxable year is the amount determined under subsection (b) for each item of such equipment— 
(1)which was manufactured by such manufacturer, and 
(2)which is disposed of by such manufacturer pursuant to a qualified recycling program. 
(b)DefinitionsFor purposes of this section— 
(1)ComputerThe term computer means an electronic, magnetic, optical, electrochemical, or other high speed data processing device performing logical, arithmetic, or storage functions, and may include both a central processing unit and a monitor, but such term does not include an automated typewriter or typesetter, a portable hand held calculator, or other similar device. 
(2)Central processing unitThe term central processing unit includes a case and all of its contents, such as the primary printed circuit board and its components, additional printed circuit boards, one or more disc drives, a transformer, interior wire, and a power cord. 
(3)MonitorThe term monitor means a separate visual display component of a computer, whether sold separately or together with a central processing unit, and includes a cathode ray tube or liquid crystal display, its case, interior wires and circuitry, cable to the central processing unit, and power cord. 
(4)Wireless handheld telephone unitThe term wireless handheld telephone unit includes the charging device for such unit, but such term does not include a cordless telephone designed for use in close proximity of a base unit. 
(5)Qualified recycling programThe term qualified recycling program means any program under which all parts of the computer or television (including any hazardous waste, as defined in section 1004(5) of the Solid Waste Disposal Act (42 U.S.C. 6903)) are disposed of in an environmentally sound and responsible manner. 
(c)Amount of creditThe amount of credit shall be determined as follows: 
 
 
Type of item:Amount of credit: 
 
Central processing unit$4 
Monitor$4 
Printer$4 
Mouse and Keyboard (both)$1 
Television$4 
Wireless handheld telephone and charger (both)$1. . 
(b)Conforming amendmentSection 38(b) of such Code (relating to general business credit) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
(20)in the case of a manufacturer of computer equipment or televisions, the recycling equipment credit determined under section 45G(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45I the following new item: 
 
 
Sec. 45J. Post-consumer recycling of computer, cell phone, and television equipment by manufacturers of the equipment .  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
